Per Curiam.
This suit was brought by Henrietta Eapp and her husband to recover compensation for injuries received by her while riding as a passenger in a jitney bus belonging to the defendant company, and also for the expenses incurred and loss of services sustained by her husband as the result of her injuries. The trial resulted in the rendering of a verdict in her favor for $3,350, and in favor of her husband for $750. Thereupon, the defendant company applied for and was allowed a rule to show cause why this verdict should not be set aside and a new trial granted. Upon the return thereof. Judge Dungan, after having heard the argument of counsel and having considered the merits of the application, discharged the rule. So far as the state of the case shows, no exceptions were reserved in the rule to show cause; and, in the absence of evidence to the contrary, the presumption is that there was no such reservation. This being the *568situation, the defendant, by suing out the rule to show cause, waived his right of appeal. See Supreme Court rule No. 139.
Eor the reasons indicated, the appeal will be dismissed.